Exhibit 10.2
(MONEYGRAM LOGO) [d81705d8170500.gif]

     
Date:
  April 26, 2011
 
   
To:
  Nigel Lee
 
   
Re:
  TERMINATION OF STOCK OPTION

By Hand Delivery
Dear Nigel,
As we discussed last evening, and pursuant to Section 6(d) of the MoneyGram
International, Inc. 2005 Omnibus Incentive Plan, Non-Qualified Stock Option
Agreement for Employees in Singapore dated April 22, 2010, this is to confirm
that effective today, the Company has terminated all options held by you to
purchase Company stock, whether vested or unvested.
Yours faithfully
For and on behalf of
MoneyGram International Pte. Ltd.
and MoneyGram International, Inc.

     
/s/ Steve Piano
  April 26th, 2011
 
   
Steve Piano
  Date

 